Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 06 January 2021. Claims 1-20 are pending and have been considered as follows.
	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Zalepa on 23 February 2021.
The application has been amended as follows: 
	Claims should be amended as follows-

1. 	(Currently Amended) A method comprising: 
establishing a network connection between a plurality of autonomous vehicles, the plurality of autonomous vehicles operating as a platoon; 
receiving a request from a first autonomous vehicle to deviate from the platoon, the request comprising a digitally signed message from the first autonomous vehicle; 
assigning the first autonomous vehicle as a second master autonomous vehicle; 

instantiating a new platoon path using the first autonomous vehicle as a head of the new platoon path, the new platoon path comprising an ordered subset of the plurality of autonomous vehicles wherein a first autonomous vehicle in the ordered subset comprises the first autonomous vehicle and a remaining portion of the ordered subset comprises a second set of autonomous vehicles selected based on future routes of the second set of autonomous vehicles; and 
disconnecting the ordered subset of the plurality of autonomous vehicles from the platoon upon determining that2Appl. No. 16/363,271 Docket No. 120426-177000/USResponse to Office Actionthe new platoon path is stable, the disconnecting causing the second master autonomous vehicle to manage the ordered subset of the plurality of autonomous vehicles using a second blockchain data structure stored on the second master autonomous vehicle, the second blockchain data structure accessible only by the ordered subset of the plurality of autonomous vehicles in the new platoon path.

6. 	(Currently Amended) The method of claim 1, the permanently recording the assignment in the blockchain data structure comprising achieving a consensus to record the assignment in the blockchain data structure among a plurality of head autonomous vehicles, each of the head autonomous vehicles managing respective platoons of autonomous vehicles.


establishing a network connection between a plurality of autonomous vehicles, the plurality of autonomous vehicles operating as a platoon; 
receiving a request from a first autonomous vehicle to deviate from the platoon, the request comprising a digitally signed message from the first autonomous vehicle; 
assigning the first autonomous vehicle as a second master autonomous vehicle;
permanently recording the assignment in a blockchain data structure; 
instantiating a new platoon path using the first autonomous vehicle as a head of the new platoon path, the new platoon path comprising an ordered subset of the plurality of autonomous vehicles wherein a first autonomous vehicle in the ordered subset comprises the first autonomous vehicle and a remaining portion of the ordered subset comprises a second set of autonomous vehicles selected based on future routes of the second set of autonomous vehicles; and 4Appl. No. 16/363,271 Docket No. 120426-177000/US Response to Office Action 
disconnecting the ordered subset of the plurality of autonomous vehicles from the platoon upon determining that the new platoon path is stable, the disconnecting causing the second master autonomous vehicle to manage the ordered subset of the plurality of autonomous vehicles using a second blockchain data structure stored on the second master autonomous vehicle, the second blockchain data structure accessible only by the ordered subset of the plurality of autonomous vehicles in the new platoon path.

11. 	(Currently Amended) The non-transitory computer readable storage medium of claim 10, wherein the computer program instructions further define a step of authenticating the request using a public key of the first autonomous vehicle.

13. (Currently Amended) The non-transitory computer readable storage medium of claim 8, the permanently recording the assignment in the blockchain data structure comprising achieving a consensus to record the assignment in the blockchain data structure among a plurality of head autonomous vehicles, each of the head autonomous vehicles managing respective platoons of autonomous vehicles.

15. 	(Currently Amended) A device comprising: 
a processor; and 
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: 
logic, executed by the processor, for establishing a network connection between a plurality of autonomous vehicles, the plurality of autonomous vehicles operating as a platoon; 6Appl. No. 16/363,271 Docket No. 120426-177000/US Response to Office Action 
logic, executed by the processor, for receiving a request from a first autonomous vehicle to deviate from the platoon, the request comprising a digitally signed message from the first autonomous vehicle; 

logic, executed by the processor, for permanently recording the assignment in a blockchain data structure; 
logic, executed by the processor, for instantiating a new platoon path using the first autonomous vehicle as a head of the new platoon path, the new platoon path comprising an ordered subset of the plurality of autonomous vehicles wherein a first autonomous vehicle in the ordered subset comprises the first autonomous vehicle and a remaining portion of the ordered subset comprises a second set of autonomous vehicles selected based on future routes of the second set of autonomous vehicles; and 
logic, executed by the processor, for disconnecting the ordered subset of the plurality of autonomous vehicles from the platoon upon determining that the new platoon path is stable, the disconnecting causing the second master autonomous vehicle to manage the ordered subset of the plurality of autonomous vehicles using a second blockchain data structure stored on the second master7Appl. No. 16/363,271Docket No. 120426-177000/US Response to Office Actionautonomous vehicle, the second blockchain data structure accessible only by the ordered subset of the plurality of autonomous vehicles in the new platoon path.

18. 	(Currently Amended) The device of claim 17, wherein the logic for receiving the request to deviate from the platoon comprises logic, executed by the 
19. 	(Currently Amended) The device of claim 15, wherein the logic for permanently recording the assignment in the blockchain data structure comprises logic, executed by the processor, for achieving a consensus to record the assignment in the blockchain data structure among a plurality of head autonomous vehicles, each of the head autonomous vehicles managing respective platoons of autonomous vehicles.

Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Lesher (US20180188746A1) teaches highway vehicle platoon management wherein driver quality parameters are used together with vehicle physical characteristic and performance information to select an ordering of the vehicles within the platoon. The vehicles within the platoon mutually self-order to select the ordering of the vehicles within the platoon for enhanced safety and efficiency. The driver quality parameters together with the vehicle physical characteristic and performance information is also used to reward best drivers with preferred locations within the platoon. The vehicles within the platoon mutually self-order to reward best drivers with preferred locations within the platoon. An existing vehicle platoon is selectively split into two or more smaller platoons for improving overall safety and efficiency. Two or more smaller vehicle platoons are selectively aggregated into a larger single platoon for improving overall safety and efficiency.

Still further, Mattingly (US20190025818A1) teaches systems, apparatuses, and methods are provided herein for autonomous vehicles hierarchy management. In some embodiments, a system for autonomous product delivery vehicle fleet management comprises a locomotion system, a communication device, and a control circuit. The control circuit being configured to receive a request from a second autonomous vehicle to join the autonomous vehicle fleet, wherein the autonomous vehicle fleet comprises a master autonomous vehicle configured to coordinate tasks assigned to vehicles in the autonomous vehicle fleet, authenticate the second autonomous vehicle based on fleet rules stored in a hash chain database and update the hash chain database to add the second autonomous vehicle to the autonomous vehicle fleet, detect a master reassignment condition, and select an autonomous vehicle in the autonomous vehicle fleet as a new master autonomous vehicle based on master assignment rules stored in the hash chain database.
Still further, Hashimoto (US6356820B1) teaches a processional travel control apparatus allows processional travel with a group of vehicles including a leading vehicle and a following vehicle automatically following the leading vehicle. An object vehicle includes a device for sending a request to separate from or join the processional travel, 

In regards to independent claims 1, 8 and 15, Lesher, Canavor, Mattingly and Hashimoto taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

receiving a request from a first autonomous vehicle to deviate from the platoon, the request comprising a digitally signed message from the first autonomous vehicle; 
assigning the first autonomous vehicle as a second master autonomous vehicle;
permanently recording the assignment in a blockchain data structure; 
instantiating a new platoon path using the first autonomous vehicle as a head of the new platoon path, the new platoon path comprising an ordered subset of the plurality of autonomous vehicles wherein a first autonomous vehicle in the ordered subset comprises the first autonomous vehicle and a remaining portion of the ordered subset comprises a second set of autonomous vehicles selected based on future routes of the second set of autonomous vehicles; and 4Appl. No. 16/363,271 Docket No. 120426-177000/US Response to Office Action 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./
Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/
Primary Examiner, Art Unit 3667